Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on September 7, 2018, is being examined under the first inventor to file provisions of the AIA .   Claims 1-19 were examined in a first Non-Final on 1/16/2020. A first Final office action in response to amendments and arguments submitted on 4/16/2020 was issued on 05/28/2020. Applicant filed a request for continued examination on 9/22/2020. A second Non-Final office action was mailed on 01/06/2021. A second Final office action in response to Applicants submission dated 4/6/2021 was mailed on 6/14/2021. 
A third Non-Final office action in response to a request for continued examination under 37 CFR 1.114 was mailed on 11/26/2021. Applicant's submission filed on 9/13/2021 was entered and claims 1-4 and 6-19 were examined. This office action is in response to Applicants submission of 2/28/2022. Claims 1-4 and 6-19 are amended and pending, amended and being examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: gas supply unit; decompression unit and control unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, “control unit” shall be interpreted as a control unit 7 in Fig 1 of the specification, as supplied, or equivalents thereof; gas supply unit 90 and decompression unit 95 as in Fig 2 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To the extent control unit is claimed to be configured to do the functions of claims 1-4 and 6-17, it is not disclosed since no control algorithm is clearly disclosed. The flow charts are unclear as to the functions claimed.
Amended claim 1 recites the limitation “controlling the decompression unit to remove the processing liquid from the gas supply line”.  This appears unclear since decompression unit pulls the liquid in gas line as recited in the previous paragraph. To remove processing liquid would require applying gas pressure.
Regarding claims 1, 18 and others, recitation of first idle period is unclear. The claims recite that the first idle period starts immediately after substrate processing. The specification uses the term lot processing. It is not clear if lot processing refers to single processing of substrates contained in one batch or a lot includes several batches. Therefore, it is unclear if the first ide period will follow every single processing of a batch or after a certain number of batches.
Claims 2-4, 6-10 and 12-16 depend upon apparatus claim 1 but recite functional limitations. However, control unit is not disclosed sufficiently in the specification or claimed clearly.  Therefore, the structural limitations these point to is unclear.
Regarding claim 2, which depends upon claim 1, the claim recites the following: 
wherein in the idle period, the control unit repeats alternately the first control and a second control of controlling the gas supply unit to perform the supply of the gas.
It is however noted that repeating same gas control alternately is unclear since the claimed invention appears to alternate decompression with gas control for the purpose of removing the eluted crystals.
Claims 3 and 4 recite third, fourth and fifth controls. As discussed above, the claimed invention appears to include two controls, namely decompression control to pull liquid in gas line and gas control to push it back to the processing tub.
Claim 6 recites gas control during process liquid changing period and recites “discharge amount of the gas” and claims it being larger in processing changing period compared to substrate processing period. This is unclear.
Claims 7, 8 and 9 recite “cleaning period” and “flow rate control”. This is unclear.
Claim 10 recites “ends various kinds of processing in the processing tub.”
Regarding claim 18 the limitation “and (d) removing the processing liquid from the gas supply line,” is unclear since the processing liquid is not removed but pushed in to the process chamber.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Masafumi Iwashita (JP 07-058078) in view of Kobayashi et al (US 2017/0287744), Shindo et al (US 20010009156) and Jong Soo Kim (US 20020079055).
 Masafumi Iwashita disclose a substrate liquid processing apparatus, comprising: a processing tub configured to accommodate a processing liquid and a substrate therein (11); a gas nozzle configured to discharge a gas into a lower portion within the processing tub (15); a gas supply unit configured to supply the gas (17); a gas supply line through which the gas nozzle and the gas supply unit are connected (16). Regarding the limitation of each of multiple gas nozzles along an arc concentric with the substrate, Masafumi Iwashita discloses gas passages concentric with the substrate since it discloses gas going through washing window 22 (see para 21) which shows in Fig 3b passage of gas along the substrate. That Masafumi Iwashita recognizes the flow of gas bubbles uniformly is evident from para 21.
Regarding the limitation of processing liquid nozzle the discharge port 7 is equivalent to a nozzle. There are however well-known cases where salient nozzles are disclosed for letting processing liquid. 
One such case is Shindo et al (Fig 2-32). 
Regarding multiple gas nozzles Masafumi Iwashita discloses uniform bubbling of nitrogen (See Abstract) which points to multiple gas nozzles. Bubbler with multiple gas nozzles were however also well known. One such case is and Jong Soo Kim (para 43).
Regarding the limitation of gas nozzles under liquid nozzles is however a rearrangement of parts. 
Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). There is no indication in the specification that gas nozzles above will work differently since gas will flow upwards towards the substrates in any case.
However, Jong Soo Kim discloses process liquid nozzle above gas bubbler nozzles (Fig 4).
Masafumi Iwashita does not disclose a decompression unit configured to introduce the processing liquid within the processing tub into the gas supply line by decompressing the gas supply line, and a control unit to introduce the processing liquid into the gas supply line.
Kobayashi et al disclose a liquid processing apparatus including a tank and a gas line (33) connected to a decompression unit (33c) and a controller configured to do a second control where it supplies a gas to the tube to push liquid level down and first control where it discharges gas to reduce pressure (decompress) so that the liquid level goes up in the gas tube. The controller can do it alternately to move the liquid up and down to peels off and remove precipitates (para [0047]). Regarding the amendment it is obvious that such an action to remove precipitate or crystals would be done only in idle time when substrates are not in the tank. 
Regarding idle time after change of liquid as recited or after a current process is finished, it is noted that after the liquid is changed or a current process is finished it is effectively ready for the process as when it was before. Change of processing liquid periodically was known in the prior art.  
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanism and control of moving processing liquid in the gas line in Masafumi Iwashita since such an action would keep the gas bubbler system clear of any precipitate since precipitate was known to be a major problem in wet etching.
Regarding claims 3 and 4 third, fourth, fifth and sixth control as understood to be sub-controls of second control and obvious variation supported by the structure and control disclosed by Kobayashi.
As indicated before, claim 6 is unclear. However, monitoring and control of gas flow rate as recited in claims 6-8 would depend upon process optimization and is disclosed in Masafumi Iwashita (18) and Kobayashi (para [0029]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Iwashita (JP 07-058078) in view of Kobayashi et al (US 2017), Shindo et al (US 20010009156) and Jong Soo Kim (US 20020079055) as applied to claims 1 and 6 and further in view of Ooshima et al (US 20070166655).
Regarding claims 9 and 10 Kobayashi discloses monitoring of gas flow and pressure explicitly (para [0029]) but does not disclose detection of clogging when high pressure is detected in gas line.
Ooshima et al disclose detection of clogging using pressure sensor in a substrate processing system (para [0095]).
Therefore, detection of clogging in gas line using pressure sensor in Masafumi Iwashita in view of Kobayashi et al according to the teaching of Ooshima et al would have been obvious at the time of invention since occurrence of precipitates in wet processing was known to be a possibility.  

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Iwashita (JP 07-058078) in view of Kobayashi et al (US 2017), Shindo et al (US 20010009156) and Jong Soo Kim (US 20020079055) as applied to claims 1 and 6 and further in view of Li Guan (US 2015/0302276).
Regarding these claims it was known from prior art that frequently the process of wet etching is done in boiling state of process liquid since then it is possible to keep concentration and temperature constant. 
Masafumi Iwashita discloses detection of temperature but does not disclose detection of boiling state to ensure constant processing.
Li Guan discloses detection of boiling state with a camera (para [0047]).
Therefore, it would have been obvious for one of ordinary skill in the art to use both detection of temperature and boiling state to ensure constancy of processing.
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Iwashita (JP 07-058078) in view of Kobayashi et al (US 2017), Shindo et al (US 20010009156), Jong Soo Kim (US 20020079055) and Li Guan (US 2015/0302276) as applied to claim 12 and further in view of Katsunori Tanaka (JP 11-145107).
Masafumi Iwashita in view of Kobayashi et al and Li Guan discloses detection and control of temperature and boiling state but does not disclose adjustment of concentration explicitly.
Katsunori Tanaka discloses a method which enables selective etching of a predetermined film formed on the surface of a substrate, while maintaining a treatment solution made of an acid solution constantly in a boiling state by holding the treatment solution at a predetermined temperature and a predetermined acid concentration (Abstract). Katsunori Tanaka discloses that on the basis of the detected temperature, the quantity of pure water 28 supplied from a pure water tub 30 to the treatment solution is controlled by a regulator 42, so that the treatment solution is held at a predetermined temperature. 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to control boiling state, temperature and concentration constant for constancy of processing. 

Allowable Subject Matter
Claims 18 and 19 would be allowable if deficiencies under 35 U.S.C. 112(b) as discussed in that section are corrected.

Response to Amendment and arguments
	Applicants arguments regarding idle time are noted. However, the first and second idle time are not clear. Claim 1 is an apparatus claim but includes functional limitations. 
As discussed above, however these are unclear. As discussed above claim 18 would become allowable if deficiencies under 35 U.S.C. 112(b) as discussed in that section are corrected.


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716